Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 10-20 are currently pending.
Claims 1, 2, and 15 are currently amended; claims 3-7, 10-14, and 16-20 are original; and claims 8-9 have been cancelled by the applicant.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2021 has been entered. 
Response to Arguments
Applicant argues that the rejection of record of independent claims 1 and 15 under 35 U.S.C. § 103 should be withdrawn because neither LG nor Ge, both references of record, discloses the newly added claim limitations that the bottom chassis has a thickness of about 0.285 millimeter to about 0.315 millimeter and a thickness of the bottom chassis is substantially the same as a thickness of the reflection module defined by the reflection sheet on the support member. These arguments are not persuasive.
Firstly, the motivation to combine the references of record does not need to be the same motivation as that set forth in the present application (“It is not necessary that KSR v Teleflex, 550 U.S. 398).
Secondly, a person of ordinary skill in the art would have been led to combine the disclosures of LG and Ge because the combination teaches a thickness of the bottom chassis and a thickness of the reflection module that overlaps the claimed ranges. The disclosed ranges of LG and Ge for the claimed components are thin, and thus, in order to achieve a display device having a thickness sufficiently thin to satisfy consumer demand, a person of ordinary skill in the art would be motivated to combine the references to achieve this aim. Moreover, even though the examiner is not relying on an “obvious to try” rationale as alleged by the applicant, the applicant is respectfully reminded that an “obvious to try” rationale is permissible motivation (MPEP § 2143, where subsection “I: Exemplary Rationales” sets forth examples of rationales that support a conclusion of obviousness, and these examples include an “obvious to try” rationale.).
Thirdly, the examiner has not used improper hindsight in combining prior art references LG and Ge. The motivation to combine, as set forth in the rejections below, is to reduce the overall thickness of the display device. A person of ordinary skill in the art, in order to achieve a thin display, would be motivated to reduce the thickness of as 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG Display (CN 106908991), of record, in view of Ge (US 20150103513), of record.
Re: claim 1, LG discloses a display panel 100 (Figs. 1, 3); a bottom chassis 330 disposed facing the display panel (Figs. 1, 3); and a reflection module 230 between the display panel 100 and the bottom chassis 330 wherein the reflection module is defined by a reflection sheet 230; the bottom chassis 330 has a thickness of about 0.285 millimeter to about 0.315 millimeter (page 9, 3rd full paragraph discloses 0.3 mm, which is within the claimed range). 

Ge discloses that the reflection sheet has a thickness of about 0.095 millimeter to about 0.15 millimeter (Para. 6 discloses “an acrylic coating” which serves as the reflection sheet, and para. 29 discloses a thickness of 0.02 – 0.07 mm, which is near the claimed range.  It has been held that a prima facie case of obviousness exists where the claimed ranges or amount do not overlap with the prior art but are merely close [MPEP 2144.05].) and is disposed on a support member (para. 5 discloses “a substrate film layer” which serves as a support member, and para. 6 discloses that the reflection sheet is disposed on at least one side of the support member) having a thickness of about 0.19 millimeter to about 0.21 millimeter (para. 11 discloses 0.2 – 1.0 mm, which overlaps the claimed range); and that the thickness of the reflection module is substantially the same as a thickness of the reflection module (para. 29 discloses a thickness of 0.03 mm for the reflection sheet, and para. 11 discloses a thickness of 0.27 for the bottom chassis, for a total thickness of 0.30 mm, which is the same thickness as that of the bottom chassis disclosed by LG). 
While neither LG nor GE individually discloses that that the support member is disposed closer to the bottom chassis than the reflection sheet, the combination of the two references makes such disclosure. There are only two possibilities in which to 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the reflection sheet has a thickness of about 0.095 millimeter to about 0.15 millimeter and is disposed on a support member having a thickness of about 0.19 millimeter to about 0.21 millimeter; a thickness of the bottom chassis be substantially the same as a thickness of the reflection module defined by the reflection sheet on the support member; and to have the support member be disposed closer to the bottom chassis than the reflection sheet, 
Re: claim 2, LG and Ge disclose the limitations of claim 1, and LG further discloses a backlight unit 210, 240, 220 comprising a light source 240 disposed between the display panel 100 and the bottom chassis 330 (Fig. 1), and the combination of LG and Ge further discloses that the reflection module 230 of LG, which is defined by the reflection sheet 230 of LG and is disposed on the support member of paragraph 6 of Ge, is between the bottom chassis 330 of LG and the backlight unit 210, 240, 220 of LG (Fig. 1 of LG; see claim 1 above for disclosure of the thickness dimensions of the reflection sheet and support member).
Re: claim 3, LG and Ge disclose the limitations of claim 2, and Ge further discloses that within the reflection module, the reflection sheet contacts the support member (contact disclosed in para. 6 and paras. 62-63). 
Re: claim 4, LG and Ge disclose the limitations of claim 2, and Ge further discloses that the reflection module is further defined by the reflection sheet (para. 6) on the support member (para. 5) with an adhesion member therebetween (paras. 62-63 discloses adhesive epoxy primer used to adhere the acrylic Plexiglas reflection sheet to the steel support member).
Re: claim 5, LG and Ge disclose the limitations of claim 2, and Ge further discloses that within the reflection module (paras. 5, 6) the support member comprises a metal (paras. 11, 63 disclose steel).
Re: claim 6, LG and Ge disclose the limitations of claim 5, and Ge further discloses that the metal comprises steel (paras. 11, 63).  While Ge does not directly 
Re: claim 7, LG and Ge disclose the limitations of claim 2, and Ge further discloses that within the reflection module 230, the reflection sheet 230 comprises a polymer material (para. 6, 14) and has a reflectance of about 95% (para. 28).
Re: claim 10, LG and Ge disclose the limitations of claim 2, and LG further discloses that the bottom chassis comprises aluminum or an electro-galvanized steel sheet (page 9, 2nd full paragraph discloses aluminum).
Re: claim 13, LG and Ge disclose the limitations of claim 2, and LG further discloses that the backlight unit further comprises a light guide member 220 which guides light received from the light source 240, to the display panel 210 (capability disclosed in Fig. 1).
Re: claim 14, LG and Ge disclose the limitations of claim 13, and LG further discloses that the light guide member 220 of the backlight unit 210, 240, 220 contacts the reflection sheet 230 of the reflection module 230 (Fig. 3, where para. 6 of Ge further discloses that the reflection module may be disposed on either side of the support member).
Re: claim 15, LG discloses a display panel 100 (Figs. 1, 3); a bottom chassis 330 which faces the display panel (Figs. 1, 3) and has a thickness of about 0.285 millimeter to about 0.315 millimeter (page 9, 3rd full paragraph discloses 0.3 mm, which is within rd full paragraph discloses 0.30 mm, which is within the claimed range) and the display panel 100 (disposition between disclosed in Fig. 1); and a reflection module 230 defined by a reflection sheet 230, the reflection sheet and the support member disposed between the display panel and the bottom chassis (Fig. 1).
LG does not directly disclose that the reflection sheet has a thickness of about 0.095 millimeter to about 0.15 millimeter and is disposed on a support member having a thickness of about 0.19 millimeter to about 0.21 millimeter; that the support member is closer to the bottom chassis than the reflection sheet; and that a thickness of the bottom chassis is substantially the same as a thickness of the reflection module defined by the reflection sheet on the support member.
Ge discloses that the reflection sheet has a thickness of about 0.095 millimeter to about 0.15 millimeter (Para. 6 discloses “an acrylic coating” which serves as the reflection sheet, and para. 29 discloses a thickness of 0.02 – 0.07 mm, which is near the claimed range.  It has been held that a prima facie case of obviousness exists where the claimed ranges or amount do not overlap with the prior art but are merely close [MPEP 2144.05].) and is disposed on a support member (para. 5 discloses “a substrate film layer” which serves as a support member, and para. 6 discloses that the reflection sheet is disposed on at least one side of the support member) having a 
While neither LG nor GE individually discloses that that the support member is disposed closer to the bottom chassis than the reflection sheet, the combination of the two references makes such disclosure. There are only two possibilities in which to dispose the reflection module: (1) where the reflection sheet is on top and the support sheet is on the bottom and thus closer to the bottom chassis, or (2) where the support sheet is on the top and the reflection sheet is on the bottom and thus closer to the bottom chassis. The reflection sheet needs to be positioned such that light from the light sources is reflected into the display device and not away from it. If the reflection sheet were positioned on the bottom of the reflection module as suggested in possibility (2), light from the light sources would be reflected into the bottom chassis and not into the display panel. In other words, the purpose of having the reflection sheet in the device if it were positioned closer to the bottom chassis than the support would be frustrated and the device would not operate as intended. Hence, a person of ordinary skill in the art would position the reflection module such that the reflection sheet would be disposed on the top of the reflection member and the support sheet would be disposed on the bottom, as suggested in possibility (1). By structuring the reflection module of Ge in the order of possibility (1), when the reflection module is included in the device disclosed in 
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the reflection sheet has a thickness of about 0.095 millimeter to about 0.15 millimeter and is disposed on a support member having a thickness of about 0.19 millimeter to about 0.21 millimeter; a thickness of the bottom chassis be substantially the same as a thickness of the reflection module defined by the reflection sheet on the support member; and to have the support member be disposed closer to the bottom chassis than the reflection sheet, as disclosed by LG and Ge for the purpose of minimizing the weight and thickness of the overall display device.
Re: claim 16, LG and Ge disclose the limitations of claim 15, and Ge further discloses that within the reflection module, the reflection sheet contacts the support member (contact disclosed in para. 6 and paras. 62-63).
Re: claim 17, LG and Ge disclose the limitations of claim 15, and Ge further discloses that the reflection module is further defined by the reflection sheet (para. 6) on the support member (para. 5) with an adhesion member therebetween (paras. 62-63 discloses adhesive epoxy primer used to adhere the acrylic Plexiglas reflection sheet to the steel support member).
Re: claim 18, LG and Ge disclose the limitations of claim 15, and Ge further discloses that the metal comprises steel (paras. 11, 63).  While Ge does not directly disclose that the steel is stainless steel, a person of ordinary skill in the art at a time prior to the effective date would have known that stainless steel is known for having 
Re: claim 19, LG and Ge disclose the limitations of claim 15, and Ge further discloses that within the reflection module 230, the reflection sheet 230 comprises a polymer material (para. 6, 14) and has a reflectance of about 95% (para. 28).
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG, in view of Ge and Matsubara (US 20180306968), of record.
Re: claim 11, LG and Ge disclose the limitations of claim 2; however, neither reference directly discloses an adhesion member that couples the bottom chassis and the reflection module to each other.
Matsubara discloses an adhesion member TP6 (Fig. 8) that couples the bottom chassis 16 and the reflection module RE to each other.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have an adhesion member that couples the bottom chassis and the reflection module to each other, as disclosed by Matsubara, in the device disclosed by LG and Ge for the purpose of fixing the position of the reflection module.  By fixing the position of the reflection module, the amount of light reflected back into the light guide plate will be optimized.
Re: claim 20, LG and Ge disclose the limitations of claim 2; however, neither reference directly discloses an adhesion member that couples the bottom chassis and the reflection module to each other and has a thickness of about 0.095 millimeters to about 0.15 millimeters.

Regarding the thickness of the adhesion member, the value of thickness is a results-effective variable.  A results-effective variable is a variable which, when modified, achieves a recognized result.  The presence of a known results effective variable would be one motivation for a person of ordinary skill in the art to experiment to reach a workable product.  It is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05).  The value of the thickness of the adhesion member is a results-effective variable which when modified achieves the recognized result of adhering components together while minimizing the thickness of the overall apparatus.  While Matsubara does not directly disclose the thickness of the adhesion member, Matsubara does disclose the general conditions recited in the instant claim limitation.  Therefore it would have been obvious to one of ordinary skill in the art at a time prior to the effective date, through routine experimentation in view of Matsubara, to have the thickness of the adhesion member be about 0.095 millimeters to about 0.15 millimeters to adhere the bottom chassis and the reflection module.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have an adhesion member that couples the bottom chassis and the reflection module to each other and has a thickness of about 0.095 millimeters to about 0.15 millimeters, as disclosed by Matsubara, in the device disclosed by LG and Ge for the purpose of fixing the position of the reflection .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG, in view of Ge and HKC Co. Ltd. (CN 107748464), of record.
Re: claim 12, LG and Ge disclose the limitations of claim 2; however, neither reference directly discloses a first opening defined in the bottom chassis, a second opening defined in the reflection module, the second opening corresponding to the first opening, and a same one fixing member extendable into both the first opening and the second opening to couple the bottom chassis and the reflection module to each other.
HKC discloses a first opening 33 (Fig. 1) defined in the bottom chassis 3, a second opening 23 defined in the reflection module 2 (Fig. 1), the second opening corresponding to the first opening (Fig. 1), and a same one fixing member 11, 12, 14 (Fig. 1) extendable into both the first opening and the second opening to couple the bottom chassis and the reflection module to each other (coupling disclosed in Figs. 1, 2).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a first opening defined in the bottom chassis, a second opening defined in the reflection module, the second opening corresponding to the first opening, and a same one fixing member extendable into both the first opening and the second opening to couple the bottom chassis and the reflection module to each other, as disclosed by HKC, in the device disclosed by LG and Ge for the purpose of fixing the position of the reflection module.  By fixing the position of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871